Case 1:21-cv-02210-KAM-RLM Document 12 Filed 05/12/21 Page 1 of 2 PageID #: 49




                                                                                                                         Clyde & Co US LLP
                                                                                                                        The Chrysler Building
                                                                                                                       405 Lexington Avenue
                                                                                                                  New York, New York 10174
                                                                                                                 Telephone: +1 212 710 3900
                                                                                                                  Facsimile: +1 212 710 3950
                                                                                                                           www.clydeco.com

 May 12, 2021


 BY ECF

 The Honorable Kiyo A. Matsumoto
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201
 Chambers: Room S905
 Courtroom: 6C South

 Re:    Alexander Mirvis, et al. v. Berkshire Hathaway, Inc. and Government Employees
        Insurance Company (a/k/a GEICO), No. 21 Civ. 2210 (KAM)(RLM)

 Dear Judge Matsumoto:

         We represent Berkshire Hathaway Inc. in the above-referenced action. Pursuant to Section
 III.B.1. of Your Honor’s Chambers Practices, we write to request a pre-motion conference to
 address Berkshire Hathaway Inc.’s intent to file a motion to dismiss the Complaint for lack of
 personal jurisdiction. The basis for the motion and a proposed briefing schedule are set forth
 below.

        Basis for the Motion

         On April 21, 2021, Alexander Mirvis, Betty Butler, and Lainie Froehlich (collectively,
 “Plaintiffs”) filed a putative class action complaint (the “Complaint”). Plaintiffs allege that they
 provided Personal Identifiable Information (“PII”) to GEICO while purchasing insurance from
 GEICO and that GEICO failed to maintain the confidentiality of that PII. The Complaint makes
 no specific allegations of any act or failure to act by Berkshire Hathaway Inc. For the non-
 exclusive reasons set forth below, there is no basis for the assertion of personal jurisdiction in
 New York over Berkshire Hathaway Inc.

         Berkshire Hathaway Inc. is a holding company that does not transact the business of
 insurance. General personal jurisdiction does not exist over Berkshire Hathaway Inc. in New
 York because it is not a New York corporation; Berkshire Hathaway Inc. is incorporated in
 Delaware and has its principal place of business in Nebraska. Therefore, New York’s general
 jurisdiction statute, CPLR § 301, does not warrant the assertion of personal jurisdiction over
 Berkshire Hathaway Inc.


                              Clyde & Co US LLP is a Delaware limited liability partnership with offices in
          Atlanta, Chicago, Los Angeles, Miami, New Jersey, New York, Orange County, San Francisco and Washington D.C.
          Clyde & Co US LLP is affiliated with Clyde & Co LLP, a limited liability partnership registered in England and Wales.
Case 1:21-cv-02210-KAM-RLM Document 12 Filed 05/12/21 Page 2 of 2 PageID #: 50


 Hon. Kiyo A. Matsumoto
 May 12, 2021
 Page 2


         Nor does specific personal jurisdiction based on CPLR § 302 exist. Berkshire Hathaway
 Inc. does not transact any business in the State of New York, or derive substantial revenue from
 business in the State, so as to justify the assertion of specific personal jurisdiction under CPLR §
 302(a)(1). Indeed, the Complaint does not (and cannot) allege that Berkshire Hathaway Inc.
 transacted any business in the State or derived substantial revenue from business in the State.

        Plaintiffs do not, and cannot, allege that Berkshire Hathaway Inc. committed a tort in New
 York so as to satisfy CPLR § 302(a)(2) or (3). The allegations in the Complaint address only the
 alleged acts (or alleged failures to act) of GEICO. Plaintiffs’ vague references to acts by
 “Defendants” are insufficient to establish personal jurisdiction over Berkshire Hathaway Inc.

         Because Berkshire Hathaway Inc. does not “purposefully avail[ ] itself of the privilege of
 doing business in the forum,” see Licci ex. rel. Licci v. Lebanese Can. Bank, SAL, 732 F.3d 161,
 170 (2d Cir. 2013), Berkshire Hathaway Inc. does not have the required “minimum contacts” for
 the assertion of personal jurisdiction over Berkshire Hathaway Inc. in New York to pass
 constitutional muster. See Int’l Shoe Co. v. Washington, 326 U.S. 310 (1945).

        Last month, the New York Appellate Division, First Department, affirmed the judgment
 of the New York State Supreme Court holding that Berkshire Hathaway Inc. is not subject to
 personal jurisdiction in New York for the actions of its subsidiaries. See Breakaway Courier
 Corp. v. Berkshire Hathaway Inc., No. 654806/16, Slip Op. at 2 (1st Dep’t 2021). In light of the
 Court’s page limit restrictions, we do not here provide copies of the First Department or Supreme
 Court decisions, but will do so at the Court’s request. These decisions are strong evidence of the
 merit of the motion that Berkshire Hathaway Inc. proposes to make.

          Proposed Briefing Schedule
          Berkshire Hathaway Inc. proposes the following briefing schedule:

       (1) May 28, 2021: Berkshire Hathaway Inc. shall serve its motion to dismiss on Plaintiffs;

       (2) June 18, 2021: Plaintiffs shall serve their opposition on Berkshire Hathaway Inc.; and

       (3) June 25, 2021: Berkshire Hathaway Inc. shall serve its reply.

          We are prepared to discuss this matter at the Court’s convenience.


                                               Sincerely



                                               Michael A. Knoerzer

 cc.          Counsel of record (by ECF)
